
	
		II
		111th CONGRESS
		2d Session
		S. 3422
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2010
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the provision to members of the reserve
		  components of the Armed Forces upon their mobilization and demobilization of a
		  comprehensive statement of the medical care to which they are entitled as a
		  result of mobilization.
	
	
		1.Short titleThis Act may be cited as the
			 Reserve Component Medical Bills of
			 Rights Availability Act.
		2.Provision of
			 information to members of the reserve components regarding health care
			 benefits
			(a)Provision of
			 informationThe Secretary of
			 Defense shall ensure that each member of a reserve component of the Armed
			 Forces who is mobilized or demobilized is provided, together with the orders
			 providing for such mobilization or demobilization, a clear and comprehensive
			 statement of the medical care and treatment to which such member is entitled
			 under Federal law by reason of being so mobilized or demobilized.
			(b)FrequencyThe statement required to be provided a
			 member under subsection (a) upon a mobilization or demobilization shall be
			 provided to the member each time the member is mobilized or demobilized, as the
			 case may be.
			(c)ElementsThe
			 statement provided a member under subsection (a) shall include the
			 following:
				(1)A
			 clear, comprehensive statement of the medical care and treatment to which the
			 member is entitled under Federal law by reason of being mobilized or
			 demobilized, as applicable, including—
					(A)the nature and
			 range of the care and treatment to which the member is entitled;
					(B)the departments
			 and agencies of the Federal Government that will provide such care and
			 treatment;
					(C)the period for
			 which such care and treatment will be so provided; and
					(D)the obligations,
			 if any, of the member in connection with the receipt of such care and
			 treatment.
					(2)A
			 clear, comprehensive statement of the health care insurance available under
			 Federal law for the member’s family, if any, by reason of the mobilization or
			 demobilization of the member.
				(3)A
			 clear, comprehensive description of the mental health assessments available to
			 the member before, during, and after deployment pursuant to section 708 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2376; 10 U.S.C. 1074f note).
				(4)Such other matters
			 as the Secretary considers appropriate.
				
